DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Examiner acknowledges applicants’ arguments in the Response dated March 16, 2022 directed to the Non-Final Office Action dated October 18, 2021.  Claims 1-8, 19, and 22-32 are pending in the application and subject to examination as part of this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-8, 19, and 22-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites “a debit instrument” (line 9).  The examiner was unable to find any reference to a “debit instrument” in the specification.  Independent claims 19 and 26 recite similar language and are similarly rejected.  Dependent claims 2-8, 22-25, and 26-32 inherit this deficiency by nature of their dependencies.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 19 and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “the value receiving device” (lines 7-8).  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 22-25 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-8, 19, and 22-32 are rejected under 35 U.S.C. 101 because the claim recites an abstract idea without significantly more.
Step 1:  Claims 1-8 recite a method (i.e., a process).  Claims 19 and 22-25 recite a non-transitory computer readable medium (i.e., a manufacture).  Claims 26-32 recite a method (i.e., a process).  Thus, the claims fall within a statutory category of invention.
Step 2A, Prong 1:  Claim 1 is representative of the abstract limitations 
receiving, by a value receiving device of the electronic gaming device, input of a cash bill having a cash value (certain methods of organizing human activity); 
in response to receiving input of the cash bill, increasing a cashable credit value available to play a game of chance on the electronic gaming device (certain methods of organizing human activity); 
receiving from the debit instrument, at the electronic gaming device, by the wireless connection, a request to electronically transfer the cashable credit value from the electronic gaming device to a wagering account associated with the debit instrument, as well as a transfer parameter identifying the wagering account (certain methods of organizing human activity); and 
processing the request by processing circuitry of the electronic gaming device to electronically transfer the cashable credit value from the electronic gaming device to the wagering account (certain methods of organizing human activity).  
Under the broadest reasonable interpretation, these limitations fall into the categories of certain methods of organizing human activity.  Specifically, transferring money and wagering fall under the sub-category of fundamental economic practices or principles.  Furthermore, wagering also falls under the sub-category of managing personal behavior or relationships between people.  
Step 2A, Prong 2:  The claims also recite the following additional elements that, for the reasons listed below, do not integrate the abstract idea into a practical application:
an electronic gaming device, 
a value receiving device, 
a sensor,
a debit instrument,
receiving, by a sensor of a cashless wagering system of the electronic gaming device, a sensory input from a debit instrument; 
in response to receiving the sensory input, establishing a wireless connection between the debit instrument and the electronic gaming device; 
processing circuitry
an accelerometer, a microphone, a touchpad, a touchscreen, a radio frequency identification reader, a near-field magnetic reader, or a camera
memory circuitry
a server
The combination of these additional elements is no more than using generic computing components (i.e., an electronic gaming device, a value receiving device, a sensor, a debit instrument, processing circuitry, an accelerometer, a microphone, a touchpad, a touchscreen, a radio frequency identification reader, a near-field magnetic reader, or a camera, memory circuitry, and a server) to apply the judicial exception, adding insignificant extra-solution activity to the judicial exception.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
Step 2B:  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A, Prong 2, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components (i.e., an electronic gaming device, a value receiving device, a sensor, a debit instrument, processing circuitry, an accelerometer, a microphone, a touchpad, a touchscreen, a radio frequency identification reader, a near-field magnetic reader, or a camera, memory circuitry, and a server).  The same analysis applies here in step 2B and does not provide an inventive concept.
Evidence of well-understood, routine and conventional activity per MPEP 2106.05(d)(II) and court decisions:
an electronic gaming device, a debit instrument (Belger et al., US 2011/0117991 A1, examples of well known gaming systems, environments, and/or configurations that may be suitable for use with aspects of the invention include, but are not limited to, personal computers, server computers, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, mobile telephones, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like [0072])
a value receiving device (Perrie et al., US 2001/0031659 A1, many of the details of operating conventional gaming devices such as reel-based slot machines, video-based poker games, coin acceptors, card readers (credit, debit, smart, etc.) are well known [0031]); 
a sensor, processing circuitry, a touch screen, memory circuitry (Walker et al., US 2004/0082384 A1, components well known in the art, specifically a processor, Ram and ROM, a data storage device, a random number generator, a communication port, a hopper controller, a hopper, a video controller, a touch screen, a coin acceptor controller, a coin acceptor, a bill acceptor controller, a bill acceptor, a reel controller, reels, an input device, an output device and a sensor [0058]);
an accelerometer (Gagner, et al., US 2009/0280910 A1, a variety of movement sensors 200 are well known and include, but are not limited to, tilt sensors (e.g., pendulums, electrolytic devices, liquid filled tubes) and accelerometers, any of which may be used singly or in combination with the handheld gaming machine 110 [0056]);
a microphone, a camera (Hill, US 2012/0004037 A1, The sights, sounds, and other sensory elements of the general environment of the real-world casino may be captured using any conventional sensory capture devices. In one aspect, sensory data from the real-world casino environment may be captured using video cameras, microphones, infrared sensors, motion sensors, RFID devices, or any other conventional devices or technology capable of capturing sensory input and converting it into digital data [0038]);
a touchpad (Walker et al., US 2003/0119579 A1, the customization menu may also be presented on a VGA monitor and the player selections signaled by a cursor associated with well known cursor control devices, such as a touchpad, trackball, or mouse [0145]);
a radio frequency identification reader, a near-field magnetic reader (AIGNER et al., US 2009/0042611 A1, the RFID technology used can be any RFID technology, it being preferable to use NFC technology (NFC technology standing for near field communication technology, which is a well-known radio technology for short distances based on RFID radio technology) [0034]);
a server (Cannon, US 2003/0125100 A1, gaming systems that include multiple gaming stations that communicate with one another or with a common controller, or server, are well known in the art [0007]).
receiving, by a sensor of a cashless wagering system of the electronic gaming device, a sensory input from a debit instrument (insignificant extrasolution activity); 
in response to receiving the sensory input, establishing a wireless connection between the debit instrument and the electronic gaming device(insignificant extrasolution activity); 
For these reasons, there is no inventive concept. The claim is not patent eligible.  Even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-8, 19, and 22-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weber et al., US 2010/0105454 A1 (Weber) in view of Santhana, US 2007/0265984 A1 (hereinafter Santhana).

Regarding Claim 1 (Currently Amended):  Weber discloses a method for electronically transferring funds from an electronic gaming device, the method comprising: 
receiving, by a value receiving device of the electronic gaming device, input of a cash  bill having a cash value (Weber, the bill validator 30 may be used to accept cash or printed tickets with a cash value [0193]); 
in response to receiving input of the cash bill, increasing a cashable credit value (Weber, if a value of meter 1118 includes a count of cash, such as, paper money or coins, received at gaming device 1002, a value of additional meter 1120 includes a value of credits received by a player in exchange for the cash [0521]) available to play a game of chance on the electronic gaming device (Weber, meter 1118 may count a number credits available to a player to play a game using window interface 1140 or game interface 1138, a number of player tracking points awarded to the player, or a number of credits won or lost by the player in playing the game [0689]).
Weber fails to explicitly disclose 
receiving, by a sensor of a cashless wagering system of the electronic gaming device, a sensory input from a debit instrument; 
in response to receiving the sensory input, establishing a wireless connection between the debit instrument and the electronic gaming device; 
receiving from the debit instrument, at the electronic gaming device, by the wireless connection, a request to electronically transfer the cashable credit value from the electronic gaming device to a wagering account associated with the debit instrument, as well as a transfer parameter identifying the wagering account; and 
processing the request by processing circuitry of the electronic gaming device to electronically transfer the cashable credit value from the electronic gaming device to the wagering account.  
Santhana teaches 
receiving, by a sensor of a cashless wagering system of an electronic device, a sensory input from a debit instrument (Santhana, the user of the first mobile device initiates a transaction with the second mobile device by launching the downloaded application in the mobile device; a transaction request is sent from the first mobile device to the second mobile device [0022]);
in response to receiving the sensory input, establishing a wireless connection between the debit instrument and the electronic device (Santhana, the transaction request includes the unique RFID identifier and the unique digital certificate of the first mobile device; upon receiving the transaction request from the first mobile device, the second mobile device checks the authenticity of the RFID identifier sent by the first mobile device [0022]); 
receiving from the debit instrument, at the electronic device, by the wireless connection, a request to electronically transfer the cashable credit value from the electronic device to an account associated with the debit instrument, as well as a transfer parameter identifying the account (Santhana, the method and system disclosed herein facilitates a guaranteed payment system that allows a customer to store monetary value on an RFID cell phone and use the system to send or receive money from another similarly equipped cell phone or a radio frequency identification reader/writer; a customer first establishes a primary reserve account and links the primary reserve account with any number of RFID enabled cell phones; the customer may link the primary reserve account with a debit/credit account or a pre-paid debit card account; the purpose of the primary reserve account is to provide immediate access to cash to make a peer to peer micro payment, i.e., make proximity payments even in the absence of network connectivity, or to enable remote money transfers between two reserve accounts; the value in the primary reserve account can either be created by transferring money from a bank account, or by uploading accumulated values from RFID enabled cell phones associated with the primary account [0012]); and 
processing the request by processing circuitry of the electronic device to electronically transfer the cashable credit value from the electronic device to the account (Santhana, after the transaction between the first mobile device and the second mobile device is complete, the balance of digital points in the electronic digital wallets of first and second mobile devices are updated 107 [0023]).
Weber discloses a system for interfacing with a third-party application (Weber [Abstract])).  A gaming machine with a master gaming controller may execute externally-controlled interface (ECI) processes that enable content generated and managed on the remote host to be output on the gaming machine (Weber [0058]).  In some embodiments, the ECI content may include a virtual Automatic Teller Machine (ATM) 616 which may enable the gaming machine to provide fund transfers and monetary account management (Weber [0190]).  Weber fails to explicitly disclose the details of how the transfer of money is accomplished.  
Santhana teaches a method and system for conducting money or value point transactions between a first mobile device and a second mobile device in a network of a plurality of mobile devices (Santhana [Abstract]).  Each mobile device contains a radio frequency identification module with a digital wallet on each said mobile device for storing and processing digital value points (Santhana [Abstract]).  The transaction is initiated by the first mobile device with the second mobile device by exchanging RFID identifiers and digital certificates via radio frequency identification transmission and reception (Santhana [Abstract]).  Digital certificates can be exchanged between the digital wallets of the first and second mobile devices using radio frequency transmission (Santhana [Abstract]).  The method and system disclosed herein allows users equipped with RFID enabled mobile devices to transact over a short range without a need for connectivity to a banking infrastructure or a central network (Santhana [Abstract]).  In one embodiment, a first mobile device is an RFID enabled mobile phone and a second mobile device is an RFID enabled automated teller machine (ATM) (Santhana [0035]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the gaming machine with a virtual ATM as disclosed by Weber with the method that allows users equipped with RFID enabled mobile devices to transact over a short range as taught by Santhana in order to easily allow for money transfer without a need for connectivity to a banking infrastructure or a central network.

Regarding Claim 2 (Currently Amended):  Santhana further teaches wherein the wireless connection is established by a wireless communication device of the electronic gaming device, the cashless wagering system further comprising the wireless communication device and the value receiving device (Santhana, each RFID enabled mobile device is equipped with a radio frequency identification module that provides a unique identifier for each mobile device, and also serves as a communication means for conducting a transaction between mobile devices [0022]).  

Regarding Claim 3 (Currently Amended):  Santhana further teaches wherein the sensor comprises an accelerometer, a microphone, a touchpad, a touchscreen, a radio frequency identification reader, a near-field magnetic reader, or a camera (Santhana, each RFID enabled mobile device is equipped with a radio frequency identification module [0022]).  

Regarding Claim 4 (Currently Amended):  Santhana further teaches wherein the debit instrument comprises a device with which a patron can initiate an electronic transfer of funds to the electronic gaming device (Santhana, in one embodiment of the method described in FIG. 1, the first mobile device is an RFID enabled mobile phone, herein mobile phone, and the second mobile device is an RFID enabled automated teller machine (ATM) [0035]).  

Regarding Claim 5 (Currently Amended):  Weber further discloses wherein processing the request comprises: 
communicating with a server associated with the wagering account (Weber, upon receiving the requesttransfer command, account metering server 1312 determines 2810, by sending a command to gaming device 1002, whether there are sufficient credits, within meter 1118, at least equal to the certain number of credits to accommodate the transfer of credits; further, in this example, upon receiving a command from gaming device 1002 and determining that the number of credits in meter 1118 are not sufficient, account metering server 1312 sends 2812 a command including a notification of the insufficiency to third-party device 1014; in this example, on the other hand, upon determining that the number of credits in meter 1118 is sufficient, account metering server 1312 validates the transfer and sends the requesttransfer command, via a G2s protocol format, to gaming device 1002 [0672]).  

Regarding Claim 6 (Currently Amended):  Weber further discloses wherein processing the request comprises initiating an electronic transfer program stored in memory circuitry of the electronic gaming device (Weber, examples stored ECI content include but are not limited to ... 2) a virtual Automatic Teller Machine (ATM) 616 which may enable the gaming machine to provide fund transfers and monetary account management; the ECI content doesn't have to be permanently stored on the gaming machine and may be received directly from the remote host 110 and stored temporarily in a non-volatile memory, such as a RAM while the ECI 124 is executed [0190]).  

Regarding Claim 7 (Currently Amended):  Weber further discloses wherein the wireless connection is established by a wireless communication device of the electronic gaming device (Weber, in one embodiment, the identification card is a smart card having a programmed microchip or a magnetic strip coded with a player's identification, credit totals (or related data) and other relevant information. In another embodiment, a player may carry a portable device, such as a cell phone, a radio frequency identification tag or any other suitable wireless device, which communicates a player's identification, credit totals (or related data) and other relevant information to the gaming machine [0393]), the cashless wagering system further comprising the wireless communication device, the processing circuitry, and the memory circuitry (Weber, examples stored ECI content include but are not limited to ... 2) a virtual Automatic Teller Machine (ATM) 616 which may enable the gaming machine to provide fund transfers and monetary account management; the ECI content doesn't have to be permanently stored on the gaming machine and may be received directly from the remote host 110 and stored temporarily in a non-volatile memory, such as a RAM while the ECI 124 is executed [0190]).

Regarding Claim 8 (Currently Amended):  Santhana further teaches wherein the sensory input indicates that the debit instrument is proximate to the electronic gaming device (Santhana, the purpose of the primary reserve account is to provide immediate access to cash to make a peer to peer micro payment, i.e., make proximity payments even in the absence of network connectivity [0012]).  

Regarding Claim 19 (Currently Amended):  Weber discloses a non-transitory computer readable medium comprising machine readable instructions which, when executed by a processor, cause the processor to: 
increase a cashable credit value available to play a game of chance on an electronic gaming device in response to receiving, by the value receiving device of the electronic gaming device, input of a cash  bill having a cash value (Weber, meter 1118 may count a number credits available to a player to play a game using window interface 1140 or game interface 1138, a number of player tracking points awarded to the player, or a number of credits won or lost by the player in playing the game [0689]). 
Weber fails to explicitly disclose 
establish a wireless connection between a debit instrument and the electronic gaming device in response to detection of a sensory input from the debit instrument at a sensor of the electronic gaming device;
process an electronic transfer request received from the debit instrument through the wireless connection, the electronic transfer request being a request to electronically transfer the cashable credit value from the electronic gaming device to a wagering account associated with the debit instrument; and 
electronically transfer the cashable credit value to the wagering account according to one or more transfer parameters associated with the electronic transfer request.  
Santhana teaches 
establish a wireless connection between a debit instrument and an electronic device in response to detection of a sensory input from the debit instrument at a sensor of the electronic device (Santhana, the transaction request includes the unique RFID identifier and the unique digital certificate of the first mobile device; upon receiving the transaction request from the first mobile device, the second mobile device checks the authenticity of the RFID identifier sent by the first mobile device [0022]);
process an electronic transfer request received from the debit instrument through the wireless connection, the electronic transfer request being a request to electronically transfer the cashable credit value from the electronic device to an account associated with the debit instrument (Santhana, after the transaction between the first mobile device and the second mobile device is complete, the balance of digital points in the electronic digital wallets of first and second mobile devices are updated 107 [0023]); and 
electronically transfer the cashable credit value to the account according to one or more transfer parameters associated with the electronic transfer request (Santhana, upon confirming the identity of the second mobile device, the user of the first mobile device provides information on the transaction, for example, the user of the first mobile device inputs the amount of digital value points that is to be transferred from the first mobile device to the second mobile device [0022]).  
As recited above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the gaming machine with a virtual ATM as disclosed by Weber with the method that allows users equipped with RFID enabled mobile devices to transact over a short range as taught by Santhana in order to easily allow for money transfer without a need for connectivity to a banking infrastructure or a central network.

Regarding Claim 22 (New):  Weber further discloses wherein electronically transferring the cashable credit value to the wagering account comprises communicating with a server associated with the wagering account (Weber, upon receiving the requesttransfer command, account metering server 1312 determines 2810, by sending a command to gaming device 1002, whether there are sufficient credits, within meter 1118, at least equal to the certain number of credits to accommodate the transfer of credits; further, in this example, upon receiving a command from gaming device 1002 and determining that the number of credits in meter 1118 are not sufficient, account metering server 1312 sends 2812 a command including a notification of the insufficiency to third-party device 1014; in this example, on the other hand, upon determining that the number of credits in meter 1118 is sufficient, account metering server 1312 validates the transfer and sends the requesttransfer command, via a G2s protocol format, to gaming device 1002 [0672]).  

Regarding Claim 23 (New):  Santhana further teaches wherein the sensory input indicates that the debit instrument is proximate to the electronic gaming device (Santhana, the purpose of the primary reserve account is to provide immediate access to cash to make a peer to peer micro payment, i.e., make proximity payments even in the absence of network connectivity [0012]).  

Regarding Claim 24 (New):  Santhana further teaches wherein the one or more transfer parameters identify the wagering account, or comprise credentials of a patron associated with the wagering account and the debit instrument (Santhana, the users of the mobile devices are provided with digital certificates that uniquely identify each user 102 [0022]).  

Regarding Claim 25 (New):  Santhana further teaches wherein the debit instrument comprises a device with which a patron can initiate an electronic transfer of funds to the electronic gaming device (Santhana, in one embodiment of the method described in FIG. 1, the first mobile device is an RFID enabled mobile phone, herein mobile phone, and the second mobile device is an RFID enabled automated teller machine (ATM) [0035]).  

Regarding Claim 26 (New):  Weber discloses a method for initiating an electronic fund transfer from an electronic gaming device by a debit instrument, the method comprising: 
an electronic transfer request indicating that a cashable credit value available to play a game of chance on the electronic gaming device (Weber, meter 1118 may count a number credits available to a player to play a game using window interface 1140 or game interface 1138, a number of player tracking points awarded to the player, or a number of credits won or lost by the player in playing the game [0689]).
accessing, at the debit instrument, the cashable credit value in the wagering account (Weber, meter 1118 may count a number credits available to a player to play a game using window interface 1140 or game interface 1138, a number of player tracking points awarded to the player, or a number of credits won or lost by the player in playing the game [0689]).
Weber fails to explicitly disclose
providing, by the debit instrument, a sensory input to a sensor of the electronic gaming device; 
establishing a wireless connection between the debit instrument and the electronic gaming device using a wireless communication module of the debit instrument; 
sending an electronic transfer request from the debit instrument to the electronic gaming device through the wireless connection 
the electronic transfer request should be transferred to a wagering account associated with the debit instrument .
Santhana teaches
providing, by the debit instrument, a sensory input to a sensor of the electronic gaming device (Santhana, the user of the first mobile device initiates a transaction with the second mobile device by launching the downloaded application in the mobile device; a transaction request is sent from the first mobile device to the second mobile device [0022]); 
establishing a wireless connection between the debit instrument and the electronic gaming device using a wireless communication module of the debit instrument (Santhana, the transaction request includes the unique RFID identifier and the unique digital certificate of the first mobile device; upon receiving the transaction request from the first mobile device, the second mobile device checks the authenticity of the RFID identifier sent by the first mobile device [0022]); 
sending an electronic transfer request from the debit instrument to the electronic gaming device through the wireless connection (Santhana, the method and system disclosed herein facilitates a guaranteed payment system that allows a customer to store monetary value on an RFID cell phone and use the system to send or receive money from another similarly equipped cell phone or a radio frequency identification reader/writer; a customer first establishes a primary reserve account and links the primary reserve account with any number of RFID enabled cell phones; the customer may link the primary reserve account with a debit/credit account or a pre-paid debit card account; the purpose of the primary reserve account is to provide immediate access to cash to make a peer to peer micro payment, i.e., make proximity payments even in the absence of network connectivity, or to enable remote money transfers between two reserve accounts; the value in the primary reserve account can either be created by transferring money from a bank account, or by uploading accumulated values from RFID enabled cell phones associated with the primary account [0012])
the electronic transfer request should be transferred to an account associated with the debit instrument (Santhana, upon confirming the identity of the second mobile device, the user of the first mobile device provides information on the transaction, for example, the user of the first mobile device inputs the amount of digital value points that is to be transferred from the first mobile device to the second mobile device [0022]); and
As recited above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the gaming machine with a virtual ATM as disclosed by Weber with the method that allows users equipped with RFID enabled mobile devices to transact over a short range as taught by Santhana in order to easily allow for money transfer without a need for connectivity to a banking infrastructure or a central network.

Regarding Claim 27 (New):  Santhana further teaches sending one or more transfer parameters from the debit instrument to the electronic gaming device through the wireless connection, the one or more transfer parameters identifying the wagering account, or comprising credentials of a patron associated with the wagering account and the debit instrument (Santhana, the users of the mobile devices are provided with digital certificates that uniquely identify each user 102 [0022]).  

Regarding Claim 28 (New):  Santhana further teaches wherein the debit instrument comprises a device with which a patron can initiate an electronic transfer of funds to the electronic gaming device (Santhana, in one embodiment of the method described in FIG. 1, the first mobile device is an RFID enabled mobile phone, herein mobile phone, and the second mobile device is an RFID enabled automated teller machine (ATM) [0035]).

Regarding Claim 29 (New):  Santhana further teaches wherein the sensory input indicates that the debit instrument is proximate to the electronic gaming device (Santhana, the purpose of the primary reserve account is to provide immediate access to cash to make a peer to peer micro payment, i.e., make proximity payments even in the absence of network connectivity [0012]).

Regarding Claim 30 (New):  Weber further discloses wherein the sensory input is also received by a sensor device of the debit instrument (Weber, in one embodiment of the method described in FIG. 1, the first mobile device is an RFID enabled mobile phone, herein mobile phone, and the second mobile device is an RFID enabled automated teller machine (ATM) [0035]), the method further comprising determining a function associated with the sensory input via processing circuitry of the debit instrument, the electronic transfer request being sent in response to determining the function associated with the sensory input is an electronic transfer function (Weber,  upon receiving the requesttransfer command, account metering server 1312 determines 2810, by sending a command to gaming device 1002, whether there are sufficient credits, within meter 1118, at least equal to the certain number of credits to accommodate the transfer of credits [0672]).  

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weber, in view of Santhana, and further in view of Arezina et al., US 2010/0227670 A1 (hereinafter Arezina).

Regarding Claim 32 (New):  Weber further discloses wherein the game of chance comprises a first game of chance (Weber, the gaming machines may be operable to provide wagering on a game of chance [0057]).
Weber fails to explicitly disclose wherein 
the method further comprises playing a game of chance on the debit instrument using the cashable credit value in the wagering account.
Arezina teaches wherein 
the method further comprises playing a game of chance on the debit instrument using the cashable credit value in the wagering account (Arezina, as with the free standing gaming machine 10, a player begins play of the basic wagering game on the handheld gaming machine 110 by making a wager (e.g., via the value input device 18 or an assignment of credits stored on the handheld gaming machine via the touch screen keys 130, player input device 124, or buttons 126) on the handheld gaming machine 10 [0046]).
Weber discloses a system for interfacing with a third-party application (Weber [Abstract]).  A gaming machine with a master gaming controller may execute externally-controlled interface (ECI) processes that enable content generated and managed on the remote host to be output on the gaming machine (Weber [0058]).  In some embodiments, the ECI content may include a virtual Automatic Teller Machine (ATM) 616 which may enable the gaming machine to provide fund transfers and monetary account management (Weber [0190]).  
Arezina teaches a system for adding funds to a handheld gaming machine using a portable data unit 300 (Arezina [0054]).  Arezina also discloses transferring funds between accounts (Arezina [0089]).  In one embodiment, Arezina teaches wherein a player begins play of a basic wagering game on a handheld gaming machine (Arezina [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the gaming machine with a virtual ATM as disclosed by Weber with the handheld gaming machine using a portable data unit to play games as taught by Arezina in order to allow players to use a single device to play games and transfer money between devices.

Response to Arguments
Applicant's arguments filed March 16, 2022 have been fully considered but they are not persuasive.  
Regarding the rejections under 35 USC 101, under prong 1 of step 2A, applicant states:
Claims 1-8, 19, and 22-32 are patent eligible under 35 U.S.C. § 101 at least because the claims, as amended,, set forth a method of electronically transferring funds from an electronic gaming device, a method of initiating an electronic fund transfer from an electronic gaming device, and a non-transitory computer readable medium comprising machine readable instructions which cause a processor to electronically transfer a cashable credit value, rather than an abstract idea.  (Response [p. 10])
The examiner disagrees.  
As stated above, the claims recite subject matter (e.g., transferring money and wagering) that fall into certain methods of organizing human activity (the sub-category of fundamental economic practices or principles).  Wagering also falls under the sub-category of managing personal behavior or relationships between people.  

Regarding prong 2 of step 2A, applicant states: 
In this case, the claims, as amended, recite several additional elements beyond any alleged abstract idea. For example, the claims recite a cashless wagering system, a sensor of the electronic gaming device, a wireless communication device, processing circuitry, memory circuitry, a sensory database, and other elements. Applicant respectfully submits that even if claims 1-8, 19, and 22-32 did recite an abstract idea (which they do not), the additional elements now recited in the amended claims would integrate any allegedly abstract idea into a practical application.  (Response [p. 11])
The examiner disagrees.  
Under prong 2 of Step 2A, the examiner considers whether additional elements integrate the abstract idea into a practical application.  To do so, the examiner looks to the following exemplary considerations, looking at the elements individually and in combination:  
• an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
• an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (not considered relevant to the present claims); 
• an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
• an additional element effects a transformation or reduction of a particular article to a different state or thing; and
• an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In the present instance, the additional elements are:
an electronic gaming device, 
a value receiving device, 
a sensor,
a debit instrument,
receiving, by a sensor of a cashless wagering system of the electronic gaming device, a sensory input from a debit instrument; 
in response to receiving the sensory input, establishing a wireless connection between the debit instrument and the electronic gaming device; 
processing circuitry
an accelerometer, a microphone, a touchpad, a touchscreen, a radio frequency identification reader, a near-field magnetic reader, or a camera
memory circuitry
a server
The additional elements merely use generic computer components recited at a high level of generality that do not appear to improve the functioning of a computer, or improve other technology or technical fields.
The additional elements do not implement a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.  Reciting generic computer components at a high level of generality is insufficient to describe a particular machine.
The additional elements do not effect a transformation or reduction of a particular article to a different state or thing.
The combination of these additional elements is no more than using generic computing components to apply the judicial exception, adding insignificant extra-solution activity to the judicial exception and generally linking the judicial exception to a particular technological environment or field of use.

Regarding step 2B, applicant states:
Even if claims 1-8, 19, and 22-32 did recite an abstract idea (which they do not), and the claims did not integrate any alleged abstract idea into a practical application (which they do), the claims would still be patent eligible because claims 1-8, 19, and 22-32 recite significantly more than the alleged abstract idea. See MPEP 2106.05(IT) (“If the claim as a whole does recite significantly more than the exception itself, the claim is eligible....”’).  (Response [p. 12])
Under step 2B, the examiner evaluates whether the additional elements amount to significantly more than the judicial exception itself.  The examiner considers if the additional elements:
• add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or
• simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The additional elements recite 
generic computer components recited at a high level of generality that are well-understood, routine, or conventional in the art (i.e., an electronic gaming device, a value receiving device, a sensor, a debit instrument, an accelerometer, a microphone, a touchpad, a touchscreen, a radio frequency identification reader, a near-field magnetic reader, or a camera, memory circuitry, and a server) and 
insignificant extrasolution activity (i.e., memory circuitry receiving, by a sensor of a cashless wagering system of the electronic gaming device, a sensory input from a debit instrument; in response to receiving the sensory input, establishing a wireless connection between the debit instrument and the electronic gaming device).
The examiner maintains the rejections under 35 USC 101 as recited above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/            Primary Examiner, Art Unit 3715